


Exhibit 10.30

 

EXECUTION COPY

 

AMENDMENT NO. 2

TO

TRANSACTION AGREEMENT

 

THIS AMENDMENT NO. 2 TO TRANSACTION AGREEMENT (this “Amendment”), dated as of
January 16, 2006, between BOSTON SCIENTIFIC CORPORATION, a Delaware corporation
(“Boston Scientific”), and ABBOTT LABORATORIES, an Illinois corporation
(“Abbott”).

 

WHEREAS, Boston Scientific and Abbott are parties to that certain Transaction
Agreement dated as of January 8, 2006 and amended as of January 16, 2006,
pursuant to which Abbott agreed to acquire certain assets and businesses and
assume certain liabilities of Guidant contingent upon Boston Scientific’s
acquisition of Guidant (the “Agreement”); and

 

WHEREAS, Boston Scientific and Abbott desire to further amend the Agreement as
provided in this Amendment in accordance with Section 11.07 of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

SECTION 1.  Amendment to the Agreement. The following new Article VI shall be
added to the Agreement, with the existing Articles VI through XI and Sections
within such articles being renumbered accordingly:

 

ARTICLE VI

 

SHARE PURCHASE

 

SECTION 6.01.  Share Purchase. (a) At the Closing, Abbott shall purchase from
Boston Scientific, and Boston Scientific shall issue and sell to Abbott,
56,000,000 shares of common stock, par value $0.01 per share, of Boston
Scientific (the “Shares”) at a purchase price of $25.00 per Share, for an
aggregate purchase price of $1,400,000,000 (the “Aggregate Stock Purchase
Price”); provided that if the average of the per share closing prices of Shares
on the New York Stock Exchange during the five consecutive trading days ending
(and including) the date that is three trading days prior to the date of the
Closing is less than $25.00, Abbott shall purchase from Boston Scientific, and
Boston Scientific shall issue and sell to Abbott, the number of Shares that is
equal to the quotient obtained by dividing $1,400,000,000 by such average per
share closing price (the per Share purchase price payable by Abbott or the
applicable Purchaser under this Section 6.01(a) being, the “Stock Purchase
Price”). In no event shall the number of Shares acquired by Abbott pursuant to
this Section 6.01 (a) equal or exceed 5% of the number of

 

--------------------------------------------------------------------------------


 

Shares outstanding immediately following the consummation of the Merger, and, in
such event, the Aggregate Stock Purchase Price shall be adjusted accordingly.

 

(b)                                 At the Closing, (i) Abbott shall pay the
aggregate Stock Purchase Price by wire transfer of immediately available funds
to a bank account designated in writing by Boston Scientific to Abbott not fewer
than three Business Day prior to the date of the Closing, and (ii) Boston
Scientific shall deliver to Abbott stock certificates evidencing the Shares
having the legend described in Section 6.03.

 

SECTION 6.02.  Sale Restrictions. (a) Neither Abbott nor any of its Affiliates
shall, directly or indirectly, sell, transfer, assign or otherwise dispose of
any Shares during the six-month period following the Closing; provided that if
the average of the per share closing prices of Shares on the New York Stock
Exchange during any consecutive twenty trading days during the six-month period
following the Closing is greater than $30.00, Abbott may sell Shares in
accordance with Section 6.03 during such six-month period. Neither Abbott nor
any of its Affiliates shall, directly or indirectly, during any one-month period
following the Closing, sell, transfer, assign or otherwise dispose of a number
of Shares that is greater than 8.33% of the Shares acquired by Abbott at the
Closing; provided, however., that such restrictions on the ability of Abbott or
any of its Affiliates to sell, transfer, assign or otherwise dispose of Shares
shall terminate on the date that is eighteen months following the date of the
Closing. The provisions of this Section 6.02(a) may be amended or waived at any
time in accordance with Section 12.07.

 

(b)                                 Nothing in Section 6.02(a) shall prevent
Abbott from selling any of its Shares in any change of control transaction
involving Boston Scientific or from tendering its Shares into any tender offer
for the Shares commenced by Boston Scientific or any other Person.

 

SECTION 6.03.  Registration Rights. (a) For purposes of this Section 6.03,
“Registrable Stock” means the Shares acquired by Abbott or the applicable
Purchaser pursuant to Section 6.01(a) or 6.05 as to which the Registration
Statement (as defined in Section 6.03(d)) has not become effective prior to the
date of the Closing, and any securities issued or issuable with respect to such
Shares by way of conversion, exchange, replacement, stock dividend, stock split
or other distribution or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise.
Any Registrable Stock shall cease to be Registrable Stock when (i) a
registration statement covering such Registrable Stock has been declared
effective and such Registrable Stock has been disposed of pursuant to such
effective registration statement, (ii) such Registrable Stock is sold by a
Person in a transaction in which the rights of Abbott under this Section 6.03
are not assigned, or (iii) such Registrable Stock is sold pursuant to
Rule 144(k) (or any similar provision then in force, but not Rule 144A) under
the Securities Act of 1933, as amended (the “Securities Act”) without
registration under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Each certificate representing shares of
Registrable Stock shall, except as otherwise provided in this Section 6.03, be
stamped or otherwise imprinted with legends substantially in the following form:

 

(i)                                    “THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS ON DISPOSITION OF A TRANSACTION
AGREEMENT DATED AS OF JANUARY 8, 2006, AS AMENDED, BETWEEN ABBOTT LABORATORIES
AND BOSTON SCIENTIFIC CORPORATION.”; and

 

(ii)                                “THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED
UNDER THAT ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.”

 

Each certificate representing Shares acquired by Abbott pursuant to this
Agreement and covered by the Registration Statement shall, except as otherwise
provided in this Section 6.03, be stamped or otherwise imprinted with a legend
substantially in the form set forth in clause (i) of this Section 6.03(b).

 

(c)                                  Boston Scientific shall, at the request of
Abbott, (i) remove from each certificate evidencing Shares the legend described
in Section 6.03(b)(i) at such time as Abbott and its Affiliates own fewer than
8.33% of the Shares acquired by Abbott at the Closing, and (ii) remove from each
certificate evidencing Registrable Stock the legend described in
Section 6.03(b)(ii) if in the opinion of counsel satisfactory to Boston
Scientific Registrable Stock evidenced thereby may be publicly sold without
registration under the Securities Act. Boston Scientific shall reasonably
cooperate with Abbott to remove the legends described in Section 6.03(b) so as
to allow Abbott or its Affiliates to sell, transfer, assign or otherwise dispose
of Shares as permitted by Section 6.02.

 

(d)                                 Boston Scientific shall use its reasonable
best efforts to file with, and have declared effective by, the Securities and
Exchange Commission (the “SEC”) on or prior to the date of the Closing a
registration statement on Form S-3 under the Securities Act (the “Registration
Statement”) with respect to the issuance of the Shares issuable by Boston
Scientific to Abbott pursuant to this Agreement. To the extent such issuance has
not been registered pursuant to an effective Registration Statement on or prior
to the date of Closing despite the use by Boston Scientific of such efforts,
Boston Scientific shall, as promptly as practicable on or following the date of
the Closing, file with the SEC a “shelf” registration statement on Form S-3
pursuant to Rule 415 under the Securities Act (the “Shelf Registration”) with
respect to the Shares issuable by Boston Scientific to Abbott pursuant to this
Agreement, and thereafter shall use its reasonable best efforts to (i) have the
Shelf Registration declared effective as soon as reasonably practicable
thereafter, and (ii) keep the Shelf Registration continuously effective from the
date such Shelf Registration is declared effective until at least the second
anniversary of such effective date (the “Effectiveness Period”) in order to
permit the prospectus forming a

 

3

--------------------------------------------------------------------------------


 

part thereof to be usable by Abbott and its Affiliates during such period.
Boston Scientific shall use its reasonable best efforts to list the Shares
issuable by Boston Scientific to Abbott pursuant to this Agreement on the New
York Stock Exchange.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, Boston Scientific shall have the right to defer or delay
filing the Shelf Registration for a period of not more than 60 days, or suspend
sales under the Shelf Registration filed hereunder or defer the updating of such
filed Shelf Registration during no more than two periods aggregating not more
than 60 days, in the event that Boston Scientific furnishes to Abbott a
certificate signed by an authorized officer of Boston Scientific stating that,
in the good faith opinion of the Board of Directors of Boston Scientific, such
filing, sale or update would interfere with any material transaction then being
pursued by Boston Scientific or would otherwise require disclosure of any
material event that Boston Scientific would not otherwise be required to
disclose; provided, however, that Boston Scientific shall extend the
Effectiveness Period by the number of days, if any, during with the registration
rights contemplated hereunder are subject to a deferral or suspension as set
forth in this Section 6.03(e).

 

(f)                                    Subject to Section 6.03(e), if Boston
Scientific files a Shelf Registration pursuant to Section 6.03(d), Boston
Scientific shall, as promptly as practicable:

 

(i)                                     supplement or amend the Shelf
Registration and the prospectus used in connection therewith (i) as required by
the registration form utilized by Boston Scientific or by the instructions
applicable to such registration form or by the Securities Act, and (ii) to
include in such Shelf Registration any additional securities that become
Registrable Stock by operation of the definition thereof;

 

(ii)                                  furnish to Abbott such numbers of copies
of the Shelf Registration and the prospectus included therein, including each
preliminary prospectus and any amendments or supplements thereto in conformity
with the requirements of the Securities Act, any exhibits filed therewith and
such other documents and information as Abbott may reasonably request;

 

(iii)                               use all reasonable best efforts to register
or qualify the Registrable Stock covered by the Shelf Registration under such
other securities or Blue Sky Laws of such jurisdiction within the United States
as shall be reasonably appropriate for the distribution of the Registrable Stock
covered by the Shelf Registration; provided, however, that Boston Scientific
shall not be required in connection therewith or as a condition thereto to
qualify to do business in or to file a general consent to service of process in
any jurisdiction wherein it would not but for the requirements of this paragraph
6.03(f)(iii) be obligated to do so; and provided further, that Boston Scientific
shall not be required to qualify such Registrable Stock in any jurisdiction in
which the securities regulatory authority requires that Abbott or any of its
Affiliates submit any Registrable Stock to the terms, provisions and
restrictions of any escrow, lockup or similar agreement(s) for consent to sell
Registrable Stock in such jurisdiction unless Abbott or such Affiliate agrees to
do so;

 

4

--------------------------------------------------------------------------------


 

(iv)                              promptly notify Abbott upon becoming aware of
the happening of any event as a result of which the prospectus included in such
Shelf Registration, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and, at the request of Abbott,
promptly prepare and furnish to Abbott a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made. In the
event Boston Scientific shall give such notice, Boston Scientific shall extend
the Effectiveness Period by the number of days during the period from and
including the date of the giving of such notice to the date when Boston
Scientific shall make available to Abbott such supplemented or amended
prospectus; and

 

(v)                                 enter into customary agreements and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of the Registrable Stock to be so included in the Shelf
Registration.

 

(g)                                 It shall be a condition precedent to the
obligations of Boston Scientific to take any action pursuant to this
Section 6.03 that Abbott and its Affiliates shall furnish to Boston Scientific
such information regarding themselves, the Registrable Stock held by them, and
the intended method of disposition of such securities as Boston Scientific shall
reasonably request and as shall be required in connection with the action to be
taken by Boston Scientific hereunder.

 

(h)                                 All expenses incurred in connection with the
Registration Statement and Shelf Registration, if any, excluding underwriters’
discounts and commissions, but including all registration, filing and
qualification fees, word processing, duplicating, printers’ and accounting fees,
listing fees, messenger and delivery expenses, all fees and expenses of
complying with state securities or blue sky laws, and the fees and disbursements
of counsel for Boston Scientific, shall be paid by Boston Scientific. Abbott
shall bear and pay the underwriting commissions and discounts applicable to
Registrable Stock offered for its account and the fees and disbursements of its
counsel in connection with any registrations, filings and qualifications made
pursuant to this Agreement.

 

(i)                                     Boston Scientific shall indemnify and
hold harmless Abbott and its Affiliates, officers and directors against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or proceedings in respect thereof) arise out of
or are based on any untrue or alleged untrue statement of any material fact
contained in the Registration Statement or the Shelf Registration, as
applicable, on the effective date thereof (including any prospectus filed under
Rule 424 under the Securities Act, or any amendments or supplements thereto) or
arise out of or are based upon the omission or

 

5

--------------------------------------------------------------------------------


 

alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and shall reimburse
Abbott and its Affiliates, officers and directors for any legal or other
expenses reasonably incurred by them (but not in excess of expenses incurred in
respect of one counsel for all of them) in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 6.03(i) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of Boston Scientific
(which consent shall not be unreasonably withheld); provided, further, that
Boston Scientific shall not be liable to Abbott or its Affiliates, officers or
directors in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in connection with
such Registration Statement, Shelf Registration, preliminary prospectus, final
prospectus or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by Abbott or any of its Affiliates, officers or
directors. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Abbott or any of its Affiliates,
officers or directors.

 

(j)                                     Abbott shall indemnify and hold harmless
Boston Scientific, its Affiliates, officers and directors and each agent and any
underwriter for Boston Scientific (within the meaning of the Securities Act)
against any losses, claims, damages or liabilities, joint or several, to which
Boston Scientific or any such Affiliate, officer, director, agent or underwriter
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or proceedings in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement or Shelf Registration, as
applicable, on the effective date thereof (including any prospectus filed under
Rule 424 under the Securities Act or any amendments or supplements thereto) or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, Shelf Registration, preliminary or final
prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of Abbott or any
of its Affiliates expressly for use in connection with such registration; and
Abbott shall reimburse any legal or other expenses reasonably incurred by Boston
Scientific or any such Affiliate, officer, director, agent or underwriter in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 6.03(j) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of Abbott (which consent shall not be unreasonably
withheld). Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Boston Scientific or any of its
Affiliates, officers or directors.

 

6

--------------------------------------------------------------------------------


 

(k)                                  Promptly after receipt by an indemnified
party under Section 6.03(i) or (j), as applicable, of notice of the commencement
of any action, such indemnified party shall, if a claim in respect thereof is to
be made against any indemnifying party under Section 6.03(i) or (j), as
applicable, notify the indemnifying party in writing of the commencement
thereof, and the indemnifying party shall have the right to participate in and
assume the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to those
available to such indemnifying party, (ii) the indemnifying party and such
indemnified party shall have mutually agreed to the retention of such counsel or
(iii) in the reasonable opinion of such indemnified party, representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding, in which case the indemnified party shall be reimbursed by the
indemnifying party for the reasonable expenses incurred in connection with
retaining separate legal counsel); provided, however, that an indemnified party
shall have the right to retain its own counsel, with all fees and expenses
thereof to be paid by such indemnified party, and to be apprised of all progress
in any proceeding the defense of which has been assumed by the indemnifying
party, it being understood that the indemnifying party will control such
defense. The failure to notify an indemnifying party promptly of the
commencement of any such action shall not relieve the indemnifying party from
any liability in respect of such action which it may have to such indemnified
party on account of the indemnity contained in Section 6.03(i) or (j), as
applicable, unless (and only to the extent) the indemnifying party was
prejudiced by such failure, and in no event shall such failure relieve the
indemnifying party from any other liability which it may have to such
indemnified party. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent will not be unreasonably
withheld), effect any settlement, compromise or discharge of any claim or
pending or threatened proceeding in respect of which the indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement, compromise or discharge includes an
unconditional release of such indemnified party from all liability arising out
of such claim or proceeding.

 

(l)                                     To the extent any indemnification by an
indemnifying party is prohibited or limited by Law, the indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and indemnified party in connection with the
actions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent

 

7

--------------------------------------------------------------------------------


 

such action. The amount paid or payable by a party as a result of the losses,
claims, damages or liabilities referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such party in connection
with any investigation or proceeding. In no event shall the liability of any
indemnifying party be greater in amount than the amount for which such
indemnifying party would have been obligated to pay by way of indemnification if
the indemnification provided for under Section 6.03(i) or (j) hereof had been
available under the circumstances. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 6.03(l) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 6.03(l). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

SECTION 6.04.  Loan Prepayment. If, at any time during the term of the loan
described in Section 5.10, Abbott or any of its Affiliates sells any Shares,
then Abbott and Boston Scientific shall share in the proceeds per share (net of
any underwriting discounts and commissions) (the “Net Proceeds”) as follows:
(a) if the Net Proceeds to Abbott or such Affiliates from any such sales are
less than or equal to 110% of the Stock Purchase Price, Abbott shall retain all
of such Net Proceeds, (b) if the Net Proceeds to Abbott or such Affiliates from
any such sales are greater than 110% but equal to or less than 120% of the Stock
Purchase Price, Abbott shall retain the portion of the Net Proceeds equal to
110% of the Stock Purchase Price, and the portion of the Net Proceeds in excess
of 110% of the Stock Purchase Price (net of Taxes) shall be immediately applied
by Abbott to prepay any amounts then outstanding under the loan in accordance
with Section 5.10(b), and (c) if the Net Proceeds to Abbott or such Affiliates
from any such sales are greater than 120% of the Stock Purchase Price, Abbott
shall retain the portion of the Net Proceeds equal to 110% of the Stock Purchase
Price, the portion of the Net Proceeds in excess of 110% but less than or equal
to 120% of the Stock Purchase Price (net of Taxes) shall be immediately applied
by Abbott to prepay any amounts then outstanding under the loan in accordance
with Section 5.10(b), and, with respect to all Net Proceeds in excess of 120% of
the Stock Purchase Price, 50% of such excess amount shall be retained by Abbott,
and the remaining 50% (net of Taxes) shall be immediately applied by Abbott to
prepay any amounts then outstanding under the loan in accordance with
Section 5.10(b). Abbott shall notify Boston Scientific in writing within three
Business Days of any such sales of Shares by it or any of its Affiliates, and
shall include in such notice the number of Shares sold by it or such Affiliates,
the selling price for such Shares, and the amount of Taxes payable by Abbott or
such Affiliates with respect to such sales, and shall give a third party
designated by Boston Scientific and reasonably acceptable to Abbott reasonable
access to the books and records of Abbott for purposes of verifying such
information.

 

SECTION 6.05.  Interest Reimbursement. On the date that is eighteen months
following the Closing Date, Boston Scientific shall issue to Abbott a number of
Shares that is equal to the quotient obtained by dividing the Cost of Borrowing
(as defined below) by the average of the per share closing prices of Shares on
the New York Stock

 

8

--------------------------------------------------------------------------------


 

Exchange during the twenty consecutive trading days ending (and including) the
date that is five trading days prior to such date. For purposes of this
Section 6.05, the “Cost of Borrowing” means Abbott’s actual cost of borrowing
incurred during the period commencing on the date of the Closing and ending on
the eighteen month anniversary of the Closing of the funds used by it or the
applicable Purchaser to pay the Aggregate Stock Purchase Price; provided that
Boston Scientific will only be required to reimburse Abbott pursuant to this
Section 6.05 with respect to any Cost of Borrowing greater than $10 million and
less than or equal to $70 million; provided further that, for purposes of
calculating the Cost of Borrowing, the Net Proceeds to Abbott or any of its
Affiliates from sales of Shares that are retained by Abbott as described in
Section 6.04 shall be deemed to have been applied by Abbott (net of Taxes) to
reduce the amount of Abbott’s borrowing in respect of the Aggregate Stock
Purchase Price. Nothing contained in this Section 6.05 shall require Abbott to
make any actual payment with respect to such borrowing. Abbott shall notify
Boston Scientific in writing on a quarterly basis following the Closing of its
Cost of Borrowing during the immediately preceding quarter, which Cost of
Borrowing shall be subject to audit by a third party designated by Boston
Scientific and reasonably acceptable to Abbott. Any Shares issued by Boston
Scientific pursuant to this Section 6.05 shall bear the legend described in
Section 6.03(b)(ii), which shall be removed at the request of Abbott in
accordance with Section 6.03(c)(ii).”

 

SECTION 2.  Public Announcement. The provisions contained in Section 12.03 of
the Agreement are incorporated by reference in this Amendment as though they
were expressly set forth herein.

 

SECTION 3.  Representations and Warranties. (a) Boston Scientific represents and
warrants to Abbott as follows:

 

(i)                                     Boston Scientific is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all necessary corporate power and authority to enter into,
execute and deliver this Amendment, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Amendment by Boston Scientific, the performance by Boston Scientific of
its obligations hereunder and the consummation by Boston Scientific of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Boston Scientific. This Amendment has been duly
executed and delivered by Boston Scientific, and, assuming due authorization,
execution and delivery by Abbott, this Amendment is a legal, valid and binding
obligation of Boston Scientific, enforceable against it in accordance with its
terms.

 

(ii)                                  All Shares issued pursuant to Sections
6.01 and 6.05 shall, when issued, be validly issued, fully paid and
nonassessable, and shall be free and clear of any liens, claims, charges and
encumbrances other than those imposed as a result of any action by Abbott or any
of its Affiliates.

 

(b)                                 Abbott represents and warrants to Boston
Scientific as follows: Abbott is a corporation duly incorporated, validly
existing and in good standing under the laws of the State

 

9

--------------------------------------------------------------------------------


 

of Illinois and has all necessary corporate power and authority to enter into,
execute and deliver this Amendment, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Amendment by Abbott, the performance by Abbott of its obligations
hereunder and the consummation by Abbott of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of
Abbott. This Amendment has been duly executed and delivered by Abbott, and,
assuming due authorization, execution and delivery by Boston Scientific, this
Amendment is a legal, valid and binding obligation of Abbott enforceable against
it in accordance with its terms.

 

SECTION 4.  Ratification of Agreement. Except as expressly provided in this
Amendment, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Agreement.

 

SECTION 5.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Amendment shall be heard and determined exclusively in any
New York federal court sitting in the Borough of Manhattan of The City of New
York.

 

SECTION 6.  Counterparts. This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

*  *  *  *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Boston Scientific and Abbott have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

BOSTON SCIENTIFIC CORPORATION

 

 

 

 

 

By:

/s/ Lawrence C. Best

 

 

Name:

Lawrence C. Best

 

Title:

Executive Vice President, Chief
Financial Officer

 

 

 

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By:

/s/ Richard A. Gonzalez

 

 

Name:

Richard A. Gonzalez

 

Title:

President and Chief Operating
Officer, Medical Products
Group

 

--------------------------------------------------------------------------------

 
